Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/28/21.  Claim(s) 1-46 are cancelled.  Claim(s) 47-64 are pending. Claim(s) 47, 48, 50, 51, and 53-64 have been withdrawn.  Claim(s) 49 and 52 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the specification of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Applicant's amendments to the claims have rendered the double patenting rejection over 8,114,995 of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 1/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,757,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments with respect to the double patenting rejections over 8,053,440, 8,889,698, 9,199,990, and 10,111,885 of the last Office action have been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (WO 2008/092231 A1; of record).
The instant claims are drawn to a compound and composition of N-(2-(4(5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)formamide, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hansen discloses the family of compounds shown below that are useful for the treatment of cardiovascular diseases, (see, for example, the title, Formula II pg. 4, and the whole document) and compositions of the compounds with pharmaceutically acceptable carriers (see, for example, claim 20).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hansen et al. further discloses that preferred compounds include, e.g., N-(2-(4-(5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)acetamide (shown below; see, for example, Example 32, pg. 87) and N-(2-(4-(5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)isobutyramide (shown below; see, for example, Example 34 pg. 88); i.e. Hansen teaches the core of the instantly claimed compound and further teaches that it can preferably be decorated with amides comprising different lengths of alkyl chain.  Hansen also teaches that the skilled artisan can readily choose a suitable substituent for the disclosed family of compounds (see, for example, [064]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Hansen does not specifically disclose the instantly claimed formamide substituent.

One of ordinary skill would have been motivated to make and use a compound of Hansen et al. further comprising a formamide substituent because Hansen teaches the preferred core, in general, and teaches that it can be beneficially decorated with differing amides that have varying lengths of alkyl chain.  One of ordinary skill in the art would have modified the substituents on the core of the compounds of Hansen, in the fashion taught by Hansen, and would have made the instantly claimed compound during the routine optimization of the properties of the compounds, and would have done so with a reasonable expectation of success in making an improved treatment for cardiovascular issues.
Moreover, compounds differing by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or subtraction of -CH2- groups would be prima facie obvious.  Similarly, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).
With respect to the limitation drawn to “capable of reducing IL-6 and/or VCAM-1 activity”; were the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
The Applicant argues “In the chemical arts, a prima facie case of obviousness generally begins with a reasoned identification of a "lead" compound or compounds … "Structural similarity" alone is not enough to establish a prima facie case of obviousness. Eisai, 533 F.3d at 1357; Daiichi, 619 F.3d at 1354. Rather, the Examiner must show (1) "motivation that would have led one of ordinary skill in the art to select" a lead compound; (2) motivation for one skilled in the art to "then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound"; and (3) an expectation, "in light of the totality of the prior art, that the new compound will have similar properties to the [lead compound]." Eisai, 533 F.3d at 1357 (quotation omitted); Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356-63 (Fed. Cir. 2007); Daiichi, 619 F.3d at 1352. See also the Office's discussion of 
This is not found persuasive.  As an initial matter, while the lead compound analysis can be useful, it is not specifically required; as the Applicant has argued, “a prima facie case of obviousness generally begins … ” with a lead compound analysis (emphasis added).  In the instant case, where the structural similarities are so significant, this is not explicitly needed.  For convenience the two structures being discussed are reproduced below, with the lone difference between the prior art and the instant elected species in the bolded ellipse.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In the instant case, the only difference between the prior art and the instant species is the substitution of a hydrogen for a methyl group (i.e. the two compounds are homologs differing by only a -CH2- group).  As stated in the prior Office action, and restated above, absent criticality the simple substitution of a hydrogen for a methyl and/or the addition of a known repeat group such as -CH2- is prima facie obvious.
The Applicant argues “A "lead" compound is one "that would be most promising to modify in order to improve upon its [desired] activity and obtain a compound with better activity." Takeda, 492 F.3d at 1357 (emphasis added). There can be more than one lead compound in the prior art. Altana Pharma v. Teva, 566 F.3d 999, 1008 (Fed. 
This is not found persuasive.  Even if, arguendo, a lead compound analysis was requisite, which it is not, the determination of a lead compound or compounds is not a rigid construct.  The term "lead compound" has been defined variously as "a chemical compound that has pharmacological or biological activity and whose chemical structure is used as a starting point for chemical modifications in order to improve potency, selectivity, or pharmacokinetic parameters;" "[a] compound that exhibits pharmacological properties which suggest its development;" and "a potential drug being tested for safety and efficacy." See, e.g., http://en.wikipedia.org/wiki/Lead_compound, accessed January 13, 2010; www.combichemistry.com/glossary_k.html, accessed January 13, 2010; and www.buildingbiotechnology.com/glossary4.php, accessed January 13, 2010.  The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. A proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior 
In the instant case, the cited prior art discloses a discrete group of compounds that were synthesized, tested, shown to be active, and disclosed as such.  A significant portion of these compounds, i.e. those in the table on pp. 98 and 99, have the same core and differ only at the moiety decorating the argued position.  Those of skill would readily understand that these clearly described and tested compounds represented preferred examples, that the dimethoxy-oxo-dihydroquinazolinyl-dimethylphenoxy motif was a core that showed prior success as well as being a promising core to modify.  One of skill would have additionally readily understood that starting from the examples disclosed therein, e.g. compound 32, that had already been shown to be successful active compounds would be amongst the most straightforward places to begin.  Moreover, as stated in the prior Office action, the particular type of change required to arrive at the instant compound is not only taught by the cited prior art (e.g. Example 34), but when the prior art applied that style of change the result was another successful 
The Applicant argues “One of ordinary skill would not select a lead compound simply because the compound is structurally similar to the claimed compound, especially when other prior art compounds possess "more favorable characteristics." See id. (emphasis added); Takeda, 492 F.3d at 1357-59. As such, "providing a reason to select a compound as a lead compound depends on more than just structural similarity, but also knowledge in the art of the functional properties and limitations of the prior art compounds." Daiichi, 619 F.3d at 1354.”
This is not found persuasive.  The Applicant has oddly quoted case law about more favorable characteristics but then provided no argument as to any characteristics, favorable or not, thus making the argument fundamentally moot.  Additionally, the quote/argument drawn to “knowledge in the art of the functional properties and limitations of the prior art compounds” is as was argued in the rejection itself (and reiterated above) about the success of the core, the examples 32 and 34, and the teaching held within the cited prior art drawn to the extensive experimentation that is both expected and tolerated.  It is clear that the cited prior art satisfies all of the points put forward by the Applicant.
The Applicant argues “it appears that the Office has impermissibly chosen these compounds as leads using hindsight bias, i.e., simply because they are most structurally related to Applicant's claimed compounds.”
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues “Although Hansen lists the compounds of Examples 32 and 34 (along with 36 other examples) as "active," … Hansen does not further characterize either of these compounds. Hansen does, however, further characterize 20 other example compounds, showing that these 20 compounds induce ApoA-1 protein secretion in vitro. (See Hansen at pp. 101-102). Any of these 20 compounds would more likely be chosen from Hansen as a lead compound than the compounds of Example 32 or 34. Indeed, Hansen shows a clear and specific preference for one of these 20 compounds -- the compound of Example 7 -- by using it in three separate in vivo studies.”
This is not found persuasive.  As stated by the courts the obviousness analysis needs to be flexible, and that any known compound might be useful as a lead compound.  The disclosure of Hansen clearly shows that the compounds of examples In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
Further, looking at the two tables in Hansen, it appears that the compounds were chosen merely by the order in which they were make, e.g. the table of tested compounds at pp. 101 and 102 is merely the first 20 of the compounds of the prior table, and not somehow described as being chosen from any sort of “best” or “most promising” categories.  In fact, the argued compound 7 discussed by the Applicant as being carried forward is one of the poorest performers in the assay performed therein, being fourth from worst in the assay therein.  This indirectly showcases the art reflecting the stance of the Office in actual practice that the reasons for choosing a lead compound need not be limited to a particular/specific metric such as best performing.
The Applicant argues “Starting from Hansen, one of skill in the art would presumably have selected the compound of Example 7 for further modification, and therefore, would have been unlikely to arrive at any of Applicant's claimed species, let alone Applicant's elected species.”
This is not found persuasive.  As stated above, in the instant case the lead compound analysis is not necessary to show obviousness, and even if it were the lead arguendo, the skilled artisan had begun with the example 7 compound, it is not clear that the instant election would not still be obvious.
The Applicant argues “Moreover, even if one of ordinary skill in the art were to have picked the compounds of Examples 32 and 34 as lead compounds for further modification, there is no teaching or suggestion in Hansen to substitute these compounds with a formamide, hydroxymethyl, or cyanamide group. The Office argues that compounds with a difference of a -CH2- share similar properties and that simple addition or subtraction of -CH2- is prima facie obvious. Without acquiescing to the Office's statements, the Office's basis for prima facie obviousness predicated on structural similarity is insufficient in this case, not least because the claimed compounds differ from Hansen's highlighted Example 7 compound by more than just methylene groups.”
It is not clear what the Applicant is arguing as the Applicant appears to be both arguing starting from examples 32/34 would not be obvious due to the differences from example 7, which is immaterial if the skilled artisan had begun with examples 32/34 and was modifying to realize the instant election.

This is not found persuasive.  As stated in the prior Office action, absent any criticality, the simple addition or subtraction of -CH2- groups, and similarly the substitution of methyl for hydrogen on a known compound, is obvious absent unexpected or unobvious results.  Those of skill in the art understand that the differences provided by such minimal changes lead to predictable results.  With respect to changes in the molecule providing different properties, this is true of all changes to all molecules in organic chemistry, is well-known by those of skill in the art, and does not somehow provide a teaching away by itself.  The salient consideration is if the change would be sufficient to be considered negative by itself, or would provide a lack of expectation of success.  Neither of these undesirable issues are present in the instant case.  The pharmaceutical arts are well-known to be unpredictable, and a high level of experimentation with a relatively low level of success is typical, and understood.  In the case of the showing of Hansen, the substitution of the moiety attached to the substitution at the currently discussed position of the dimethoxy-oxo-dihydroquinazolinyl-dimethylphenoxy paradigm disclosed in the prior art is atypically successful, and moieties both shorter and longer than the instantly elected species showed success.  For example, example 18 is a shorter amino-based compound, and examples 32 and 34 have longer chains, and all are shown to have activity; i.e. they all show success, thus bolstering a reasonable (perhaps even beyond reasonable) expectation of success in making related changes to lead to useful compounds.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

With respect to the IL-6 and/or VCAM-1 inhibitory activity, as stated in the prior Office action, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.
With respect to the argument that the prior art does not show a formamide moiety in the argued examples, the rejection of record is an obviousness-type rejection, and it is not required that the prior art anticipate it make it obvious.  Additionally, the definition of amide therein includes having hydrogen as the only substituents (i.e. a formamide; see, for example, [022]).
The Applicant argues “the elected species and the other two compounds recited in amended claim 49 have unexpected properties in view of the teachings in Hansen. Hansen teaches that his compounds are useful for treating diseases associated with increased levels of ApoA-1. By contrast, the compounds of Applicant's claims 49 and 52 reduce production of IL-6 and/or VCAM-1. One of ordinary skill in the art at the time of the invention would not have known or expected that compounds of claims 49 and 52 would have activity for IL-6 and/or VCAM-1 based on Hansen's teachings relating to ApoA-1 activity.”
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered 
In the instant case, the compounds in the instant specification and in the instant claims prior to the most recent amendment, included compounds disclosed in Hansen.  For example, the acetamide and the isobutyramide examples 32 and 34 of Hansen are disclosed in the instant specification at pg. 24, and would have necessarily had the argued properties regardless if they were recognized at the time.  Unless the Applicant is somehow trying to argue that the instant disclosure is not fully enabled for the disclosed examples, it is not clear how the prior art could not have had the argued inherent effects/mechanism of the compounds.  The lack of recognition of inherent properties is generally insufficient to impart patentability to compounds.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. US 8,053,440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the compounds listed in claim 49, elected species shown below for convenience.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The patented claims are generally drawn to compounds that embrace the instant claims and the patent claims exemplify them with in a preferred embodiment, for In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or subtraction of -CH2- groups would be prima facie obvious.  Similarly, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).
With respect to the limitation drawn to “capable of reducing IL-6 and/or VCAM-1 activity”; were the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Therefore, the instant claims are obvious in light of the patented claims.

Claims 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 8,889,698 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the compounds listed in claim 49, elected species shown below for convenience.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The patented claims are generally drawn to compounds that embrace the instant claims and the patent claims exemplify them in a preferred embodiment with, for example, N-(2-(4-( 5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)acetamide, shown below, which is an obvious homolog of the instantly claimed compound.  Compounds differing by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or subtraction of -CH2- groups would be prima facie obvious.  Similarly, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).
With respect to the limitation drawn to “capable of reducing IL-6 and/or VCAM-1 activity”; were the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Therefore, the instant claims are obvious in light of the patented claims.

Claims 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. US 9,199,990 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the compounds listed in claim 49, elected species shown below for convenience.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The patented claims are generally drawn to methods that use compounds that embrace the instant claims and the patent claims exemplify them in a preferred embodiment with, for example, N-(2-(4-( 5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)acetamide, shown below, which is an obvious homolog of the instantly claimed compound.  Compounds differing by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or subtraction of -CH2- groups would be prima facie obvious.  Similarly, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

With respect to the limitation drawn to “capable of reducing IL-6 and/or VCAM-1 activity”; were the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, the instant claims are obvious in light of the patented claims.

Claims 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,111,885 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the compounds listed in claim 49, elected species shown below for convenience.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The patented claims are generally drawn to methods that use compounds that embrace the instant claims and the patent claims exemplify them in a preferred embodiment with, for example, N-(2-(4-(5,7-dimethoxy-4-oxo-3,4-dihydroquinazolin-2-yl)-2,6-dimethylphenoxy)ethyl)acetamide, shown below, which is an obvious homolog of the instantly claimed compound.  Compounds differing by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or subtraction of -CH2- groups would be prima facie obvious.  Similarly, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).
With respect to the limitation drawn to “capable of reducing IL-6 and/or VCAM-1 activity”; were the claimed and prior art products are identical or substantially identical in In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Therefore, the instant claims are obvious in light of the patented claims.

Response to Arguments
The Applicant argues “Nothing in the specification or claims of the '440 patent, the '698 patent, the '990 patent, or the '885 patent suggests that the compound cited by the Office is a lead compound that should serve as the starting point for further modification. In addition, for the reasons mentioned above regarding the differences between formamides and acetamides, the compound highlighted by the Office is not a homolog or obvious variant of the elected species. Accordingly, the claims are patently distinct, and the nonstatutory double patenting rejections over the '440 patent, the '698 patent, the '990 patent, or the '885 patent should be withdrawn.”
This is not found persuasive.  The lead compound analysis is not requisite for a finding of obviousness in all compound analyses.  In the instant case, and as stated in 

Conclusion
Claim(s) 1-46 are cancelled.  Claim(s) 47, 48, 50, 51, and 53-64 have been withdrawn.  Claim(s) 49 and 52 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627